DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,289,946. 
Regarding claim 1 of instant application, US Patent Publication Number 11,289,946 teaches all the claimed limitations with the exception of a processor and a memory to execute the claimed method or steps.
It is well known in the art to use a processing system comprising a memory to store instructions as software and to use a processor to carry out or execute instructions or method steps.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a processing system so as to effectively and efficiently carry out the claimed method steps as presented within Patent Number 11,289,946.
PATENT NO. 11,289,946
APPLICATION NO. 17/681,819
CLAIM 1: A method of uniform wireless power distribution within a chamber, comprising: a. measuring dimensional characteristics of a chamber, having a transmitter and a plurality of power harvesters; b. creating a statistical electromagnetic environment by stirring electromagnetic waves generated by an electromagnetic source inside the chamber; c. evaluating statistical properties of the statistical electromagnetic environment; d. setting a new criterion for acceptable statistical properties of the statistical electromagnetic environment; e. measuring a lowest usable frequency of the chamber below which the statistical properties of the statistical electromagnetic environment are not acceptable according to a predetermined criterion; f. determining an efficiency profile of the plurality of power harvesters versus frequency at frequencies higher than the lowest usable frequency; g. selecting an operating frequency that maximizes efficiencies of the plurality of power harvesters; h. measuring a collective efficiency of the chamber; i. returning to step d if the measured collective efficiency is below a predetermined efficiency threshold.
CLAIM 1: A system for providing uniform wireless power distribution within a chamber, comprising: a chamber; one or more transmitters about the chamber configured to emit electromagnetic (EM) radiation; one or more power harvesters disposed within the chamber; one or more EM stirrer disposed within the chamber and configured to stir EM waves to thereby generate a statistical EM environment within the chamber; and a processing system having a processor and software maintained on an intangible memory configured to: a. receive a measure of dimensional characteristics of the chamber, b. control the one or more EM stirrers to thereby create a statistical EM environment by stirring EM waves generated within the chamber, c. evaluate statistical properties of the statistical EM environment, d. set a new criterion for acceptable statistical properties of the statistical EM environment, e. measure a lowest usable frequency of the chamber below which the statistical properties of the statistical EM environment are not acceptable according to a predetermined criterion, f. determine an efficiency profile of the one or more power harvesters versus frequency at frequencies higher than the lowest usable frequency, 18PRF-68480-03 g. select an operating frequency that maximizes efficiencies of the one or more power harvesters; h. measure a collective efficiency of the chamber; i. return to step d if the measured collective efficiency is below a predetermined efficiency threshold.
CLAIM 2: The method of claim 1, wherein the measuring dimensional characteristics of the chamber is based on measuring volume, surface area, a largest dimension, and a smallest dimension of the chamber.
CLAIM 2: The system of claim 1, wherein the measurement of the dimensional characteristics of the chamber is based on measurement of volume, surface area, a largest dimension, and a smallest dimension of the chamber.
CLAIM 3: The method of claim 1, wherein the creating the statistical electromagnetic environment includes placing the electromagnetic source inside the chamber.
CLAIM 3: The system of claim 1, wherein the creation of the statistical EM environment includes placement of the one or more transmitters inside the chamber.
CLAIM 4: The method of claim 1, wherein the creating the statistical electromagnetic environment includes placing the electromagnetic source outside the chamber.
CLAIM 4: The system of claim 1, wherein the creation of the statistical EM environment includes placement of the one or more transmitters outside the chamber.
CLAIM 5: The method of claim 1, wherein the creating the statistical electromagnetic environment includes continuously changing the electric and magnetic fields within the chamber.
CLAIM 5: The system of claim 1, wherein the creation of the statistical EM environment includes continuously changing the electric and magnetic fields within the chamber.
CLAIM 6: The method of claim 5, wherein the continuously changing includes stirring the electric and magnetic fields.
CLAIM 6: The system of claim 5, wherein the continuously changing of the electric and magnetic fields within the chamber includes stirring the electric and magnetic fields.
CLAIM 7: The method of claim 6, wherein the stirring includes mechanical stirring.
CLAIM 7: The system of claim 6, wherein the stirring of the electric and magnetic fields includes mechanical stirring.
CLAIM 8: The method of claim 7, the mechanical stirring includes a mechanical paddle continuously moving inside the chamber.
CLAIM 8: The system of claim 7, the mechanical stirring includes a mechanical paddle continuously moving inside the chamber.
CLAIM 9: The method of claim 8, wherein the moving of the mechanical paddle includes rotating.
CLAIM 9: The system of claim 8, wherein the movement of the mechanical paddle includes rotating.
CLAIM 10: The method of claim 6, wherein the stirring can be achieved by electronic stirring.
CLAIM 10: The system of claim 6, wherein the EM stirring is achieved by electronic stirring.
CLAIM 11: The method of claim 10, frequency of the transmitter is continuously changed.
CLAIM 11: The system of claim 10, frequency of the one or more transmitters is continuously changed.
CLAIM 12: The method of claim 1, wherein the evaluating statistical properties of the statistical electromagnetic environment includes estimating the statistical properties by a chamber quality factor.
CLAIM 12: The system of claim 1, wherein the evaluation of statistical properties of the statistical EM environment includes estimation of the statistical properties by a chamber quality factor.
CLAIM 13: The method of claim 1, wherein the evaluating statistical properties of the statistical electromagnetic environment includes estimating a statistical test on one or more electromagnetic parameters.
CLAIM 13: The system of claim 1, wherein the evaluation of statistical properties of the statistical EM environment includes estimation of a statistical test on one or more EM parameters.
CLAIM 14: The method of claim 1, wherein the evaluating statistical properties of the statistical electromagnetic environment includes estimating average to minimum power ratios obtained from a plurality of samples of received powers at a plurality of locations and at a plurality of times.
CLAIM 14: The system of claim 1, wherein the evaluation of statistical properties of the statistical EM environment includes estimation of average to minimum power ratios obtained from a plurality of samples of received powers at a plurality of locations and at a plurality of times.
CLAIM 15: The method of claim 1, wherein the selecting an operating frequency that maximizes efficiencies of the plurality of power harvesters is based on i) selecting one or more identical power harvesters of the plurality of power harvesters; and ii) determining a frequency at which the efficiency is maximum for all the plurality of power harvesters based on the selected power harvesters.
CLAIM 15: The system of claim 1, wherein the selection of an operating frequency that maximizes efficiencies of the plurality of power harvesters is based on the processor i) select one or more identical power harvesters of the plurality of power harvesters; and ii) determine a frequency at which the efficiency is maximum for all the plurality of power harvesters based on the selected power harvesters.
CLAIM 16: The method of claim 1, wherein the collective efficiency includes the ratio of total harvested power from the one or more power harvesters to total input electromagnetic power injected inside the chamber.
CLAIM 16: The system of claim 1, wherein the collective efficiency includes the ratio of total harvested power from the one or more power harvesters to total input EM power injected inside the chamber.
CLAIM 17: The method of claim 16, wherein the selecting an operating frequency that maximizes efficiencies of the plurality of power harvesters is based on i) selecting one or more different power harvesters of the plurality of power harvesters; and ii) determining a frequency at which the efficiency is maximum for all the plurality of power harvesters based on the selected power harvesters.
CLAIM 17: The system of claim 16, wherein the selection of an operating frequency that maximizes efficiencies of the plurality of power harvesters is based on the processor i) select one or more different power harvesters of the plurality of power harvesters; and ii) determine a 20PRF-68480-03 frequency at which the efficiency is maximum for all the plurality of power harvesters based on the selected power harvesters.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836